Citation Nr: 0505313	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged that he currently experiences PTSD, a 
bilateral knee disorder, and a low back disorder as a result 
of his period of military service.  

With respect to the claim of service connection for PTSD, 
review of the service medical records reflects that the 
veteran received psychiatric treatment.  Specifically, an 
April 1963 Report of Psychiatric Evaluation includes a 
diagnosis of antisocial personality.  Similarly, the veteran 
reported a history of depression and excessive worry upon 
separation examination in May 1963.  The May 1963 Report of 
Medical Examination for separation reflects the diagnosis of 
antisocial personality.

Post service medical records reflect that the veteran has 
continued to receive psychiatric treatment, variously 
diagnosed.  In this regard, it is noted that the veteran 
reported receiving inpatient psychiatric treatment in 1963.  
However, copies of the medial records for such treatment have 
not been obtained and are not available for review.  
Accordingly, an attempt to obtain copies of these treatment 
records is warranted.

The veteran has linked his psychiatric symptoms to his 
military service.  However, the record is not entirely clear 
on the question of whether the veteran experiences any 
psychiatric disorder that is traceable to his military 
service.  A review of the claims file reveals that, in 
February 2001 and October 2001, the veteran provided 
statements which specifically discuss in-service incidents as 
bases for his psychiatric disability, to include PTSD.  
However, the record is negative for attempts to verify the 
veteran's claimed stressors.

The Board points out that service connection for PTSD 
requires medical evidence of a diagnosis comporting with 
38 C.F.R. § 4.125, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128; See 
also e.g. Gaines v. West, 11 Vet. App. 353 (1998).  The 
sufficiency of the stressor to cause PTSD is a medical 
determination.  Cohen, supra.

With respect to the claims of service connection for a 
bilateral knee disorder and a low back disorder, review of 
the service medical records shows that the veteran was 
treated for recurrent complaints of bilateral knee pain and 
low back strain.  In this regard, it is noted that, in August 
1962, the veteran reported that his left popliteal area had 
been penetrated by a pitchfork when he was eight years of 
age.  Similarly, post service medical records reflect 
continued complaints of recurrent knee and back impairment.  

The Board notes that VA's duty to assist now includes 
obtaining an examination or medical opinion, as indicated.  
38 C.F.R. § 3.159.  Since the evidence suggests the presence 
of current psychiatric, bilateral knee, and low back 
disability; evidence of treatment for these disorders in 
service; and a suggestion that the veteran's present 
complaints with respect to these disorders may be related to 
his period of military service, further development of 
medical evidence is indicated.  Accordingly, the Board finds 
that the veteran should be afforded VA examinations to 
determine the nature and etiology of his psychiatric, 
bilateral knee, and low back complaints.




Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any of his 
claimed disabilities since his discharge 
from military service in 1963.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant which 
have not been previously secured.  The 
attention of the RO is specifically 
directed to any treatment records 
available for the veteran's period of 
psychiatric hospitalization in 1963.  All 
records obtained should be associated 
with the claim file.

2.  The veteran should also be requested 
to provide specific information as to any 
stressor events which he asserts occurred 
during his active service and which he 
believes support a diagnosis of PTSD.  As 
to each claimed stressor, he should 
provide his unit of assignment at the 
time, the location and date of the event, 
the identity of any other person(s) 
involved, and an account of what 
transpired.  The RO should refer the 
information supplied by the veteran to 
the appropriate service department for an 
attempt to verify each alleged stressor.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
psychiatric complaints.  The veteran's 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses of record.  If a psychiatric 
disorder is shown, the examiner should 
provide an opinion at to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
psychiatric disorder is a result of 
military service?  If PTSD is shown, is 
it at least as likely as not that PTSD is 
the result of military service, childhood 
trauma, or some other event or 
occurrence?  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify the stressors which he or she 
finds to be sufficient to have caused the 
disorder and the factual basis relied 
upon in making that determination.  It 
should be indicated whether psychological 
test results are consistent with PTSD.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  The veteran should also be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his bilateral knee and low 
back complaints.  The veteran's claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current impairment of the knees 
and or low back are related, even in 
part, to the knee and back complaints for 
which the veteran was treated during 
service.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished with an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


